Case 20-61065-pwb          Doc 22    Filed 01/21/20 Entered 01/21/20 09:56:34            Desc Main
                                     Document     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                )       Chapter 11
                                                      )
THE KRYSTAL COMPANY, et al., 1                        )       Case No. 20-61065
                                                      )
                                                      )
                Debtors.                              )       (Joint Administration Requested)
                                                      )

                             AGENDA FOR FIRST DAY HEARING


    Time and Date of Hearing:         January 22, 2020 at 10:00 a.m. (Prevailing Eastern Time)

    Location of Hearing:              Chief Judge Wendy L. Hagenau
                                      United States Bankruptcy Court
                                      Northern District of Georgia
                                      Richard B. Russell Federal Building
                                      United States Courthouse
                                      75 Ted Turner Drive, SW
                                      Courtroom 1403
                                      Atlanta, Georgia 30303

    Copies of Motions:                A copy of each pleading can be viewed on the
                                      Court’s website at http://ecf.ganb.uscourts.gov
                                      (registered users) or at http://pacer.psc.uscourts.gov
                                      (unregistered users) and on the website of the
                                      Debtors’ proposed claims and noticing agent,
                                      Kurtzman      Carson      Consultants      LLC,      at
                                      http://www.kccllc.net/krystal. Further information
                                      may be obtained by calling Kurtzman Carson
                                      Consultants toll free at (888) 249-2792
                                      (U.S./Canada) or (310) 751-2607 (International).



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
     tax identification number, include: The Krystal Company (4140); Krystal Holdings, Inc.
     (5381); and K-Square Acquisition Co., LLC (8916). The location of the Debtors’ corporate
     headquarters and service address is: 1455 Lincoln Parkway, Suite 600, Dunwoody, Georgia
     30346.


DMSLIBRARY01\13459\253001\36071714.v1-1/21/20
Case 20-61065-pwb     Doc 22    Filed 01/21/20 Entered 01/21/20 09:56:34          Desc Main
                                Document     Page 2 of 4




I.    Introduction

1.    First Day Declaration. Declaration of Jonathan M. Tibus, the Debtors’ Chief
      Restructuring Officer, in Support of Chapter 11 Petitions and First Day Pleadings.
      [Docket No. 17]

II.   Matters Requested to be Heard at First Day Hearing

2.    Joint Administration Motion. Debtors’ Emergency Motion for Entry of an Order (I)
      Directing Joint Administration of Related Chapter 11 Cases and (II) Granting Related
      Relief. [Docket No. 4]

3.    Consolidated List of Creditors Motion. Debtors’ Emergency Motion for Entry of an
      Order (I) Authorizing the Debtors to Prepare a Consolidated List of Creditors, File a
      Consolidated List of the 30 Largest Unsecured Creditors, and Redact Certain Personal
      Identification Information for Individual Creditors; (II) Approving the Form and Manner
      of Notifying Creditors of the Commencement of this Chapter 11 Case and Other
      Information; and (III) Granting Related Relief. [Docket No. 5]

4.    Schedules Extension Motion. Debtors’ Emergency Motion for Entry of an Order (I)
      Extending Time to File Schedules and Statements of Financial Affairs and (II) Granting
      Related Relief. [Docket No. 6]

5.    Claims Agent Retention Application. Debtors’ Emergency Application for
      Appointment of Kurtzman Carson Consultants LLC as Claims, Noticing, and Solicitation
      Agent. [Docket No. 7]

6.    Cash Management Motion. Debtors’ Emergency Motion for Entry of an Order (I)
      Authorizing Continued Use of Prepetition Bank Accounts, Cash Management System,
      Forms, and Books and Records and (II) Granting Related Relief. [Docket No. 8]

7.    Taxes and Fees Motion. Debtors’ Emergency Motion for Entry of an Order (I)
      Authorizing Debtors to Pay Certain Prepetition Taxes and Related Obligations and (II)
      Granting Related Relief. [Docket No. 9]

8.    Insurance Motion. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
      Debtors to Continue Prepetition Insurance and Workers’ Compensation Programs and to
      Pay Prepetition Premiums and Related Obligations and (II) Granting Related Relief.
      [Docket No. 10]

9.    Customer Programs Motion. Debtors’ Emergency Motion for Entry of an Order (I)
      Authorizing the Debtors to Honor Prepetition Obligations to Customers and Otherwise
      Continue Customer Programs in the Ordinary Course of Business and (II) Granting
      Related Relief. [Docket No. 11]




                                             2
Case 20-61065-pwb     Doc 22     Filed 01/21/20 Entered 01/21/20 09:56:34          Desc Main
                                 Document     Page 3 of 4




10.   Wages Motion. Debtors’ Emergency Motion for Entry of an Order (I) Authorizing
      Payment of Prepetition Wages, Payroll Taxes, Certain Employee Benefits, and Related
      Expenses; (II) Directing Banks to Honor Related Prepetition Transfers; and (III) Granting
      Related Relief. [Docket No. 12]

11.   Utilities Motion. Debtors’ Emergency Motion Entry of Interim and Final Orders (I)
      Prohibiting Utilities from Altering, Refusing, or Discontinuing Service on Account of
      Prepetition Invoices; (II) Deeming Utilities Adequately Assured of Future Performance;
      (III) Establishing Procedures for Determining Adequate Assurance of Payment; and (IV)
      Granting Related Relief. [Docket No. 14]

12.   Motion to Approve Vendor Credit Support. Emergency Motion for Entry of Interim and
      Final Orders (I) Authorizing and Confirming Vendor Credit Support Arrangement; (II)
      Granting Superpriority Administrative Expense Claims; and (III) Granting Related
      Relief. [Docket No. 16]

13.   Cash Collateral Motion. Emergency Motion for Entry of an Interim and Final Order (1)
      Authorizing the Debtors to Use Cash Collateral; (2) Granting Adequate Protection to
      Lenders; (3) Modifying the Automatic Stay; (4) Scheduling a Final Hearing; and (5)
      Granting Related Relief. [Docket No. 18]


                          [Remainder of Page Intentionally Blank]




                                              3
Case 20-61065-pwb        Doc 22   Filed 01/21/20 Entered 01/21/20 09:56:34        Desc Main
                                  Document     Page 4 of 4




Date: January 21, 2020                          Respectfully submitted,
      Atlanta, Georgia
                                                KING & SPALDING LLP


                                                /s/ Sarah R. Borders
                                                Sarah R. Borders
                                                Georgia Bar No. 610649
                                                Jeffrey R. Dutson
                                                Georgia Bar No. 637106
                                                Leia Clement Shermohammed
                                                Georgia Bar No. 972711
                                                KING & SPALDING LLP
                                                1180 Peachtree Street NE
                                                Atlanta, Georgia 30309
                                                Telephone: (404) 572-4600
                                                Email: sborders@kslaw.com
                                                Email: jdutson@kslaw.com
                                                Email: lshermohammed@kslaw.com

                                                Proposed Counsel for the Debtors in
                                                Possession




                                            4
